DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 9-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1).
	Claims 4-8, 13-17, and 20 are rejected under 35 U.S.C. 103.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 06/24/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0074899 application as required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LANDQVIST (US 2017/0032137 A1).

Regarding Claim 1, LANDQVIST teaches a user authentication method based on color vision information, performed by a user authentication apparatus, the user authentication method comprising: (See Figure 2, which provides an overview of the method. At step S3, the personal information retrieved would be the color vision information of the user, as discussed in Paragraph 0044.)
transmitting, to a user terminal, a visual authentication code (“step S4 comprises selecting a visual challenge configured based on the personal information retrieved in the previous step… Step S5 comprises issuing the visual challenge to the Paragraphs 0044-46. A visual challenge, which is equivalent to a “visual authentication code”, is created based on the personal information of the user. An example is given in Paragraph 0044 and 0017 of the personal information being the lack of color vision of the user and the challenge being configured with a portion that the user should not be able to see if they are the true user being authenticated.)
that is recognized differently according to color vision deficiency; (“a physical capacity may refer to the visual acuity of a user or the color vision of the user. Hence, the challenge may be configured with a portion that the user is not meant to see due to their visual acuity or lack of color vision, and if an attempt, e.g. a gaze direction is directed to such a portion of the visual challenge, it may be determined as an attempt to bypass the security measure” Paragraph 0017.)
receiving, from the user terminal, a user input corresponding to the visual authentication code; (“Subsequent step S6 comprises receiving visual input, by the visual input receiving unit 160, which corresponds to an eye-movement of the user U relating to the visual challenge presented on the display unit 150. The visual input may be at least one of eye-gaze direction of the user, a focus area for the eye-gaze of the user, and an eye-gaze direction of the user during a predetermined period of time.” Paragraph 0048. An eye gaze towards a specific area or direction of the visual challenge presented to the user is received. An eye gaze is a type of user input.)
and determining a user authentication result of a user based on a comparison result obtained by comparing the user input to a reference value determined based on pre-enrolled color vision information of the user. (“Step S7 an expected response from the user U such as an expected eye-gaze, or eye-gaze direction described previously.” Paragraph 0049. 
The direction or area of the user’s eye gaze [user input] is compared to an expected direction or area [reference area] in order to obtain the authentication result. As discussed in Paragraph 0017, the expected result would be the user with the lack of color vision to not gaze at a particular portion of the challenge, while the gaze of the false user would look at such a portion. If the personal traits of the user are being retrieved as discussed in Paragraph 0044, then the personal traits, such as the color vision of the user, must be pre-enrolled or pre-registered in the database.) 
“if an attempt, e.g. a gaze direction is directed to such a portion of the visual challenge, it may be determined as an attempt to bypass the security measure. In such an embodiment, the expected eye movement of the user which is received in order to determine whether the user passes the visual challenge may be… only receiving a eye movement which corresponds to a adaptation, e.g. a specific portion subjected to adaptation, of the visual challenge which the user should detect with his or her physical capacity.” Paragraph 0017)
Claim 10, LANDQVIST further teaches a user authentication apparatus for performing a user authentication method, the user authentication apparatus comprising: a memory and a processor, wherein the memory is configured to store instructions executable by the processor, and when the instructions are executed by the processor, the processor is configured to (“In order to perform computations and carry out instructions received via hardware, e.g. communications means or software from a machine-readable memory (not shown) the device 110 comprises a processor (not shown).” Paragraph 0034.)
	Claim 10 otherwise recites identical limitations to claim 1 and is therefore rejected using the same reasoning described above.

Regarding Claim 2, LANDQVIST further teaches wherein the determining comprises determining that a user authentication of the user is successful, if an input value with respect to the visual authentication code included in the user input is the same as the reference value. (“If the user passed the visual challenge, access is allowed to the device for the user in step 8a.” Paragraph 0050. The input value would be the specific direction or area the user is looking with respect to the visual code on the display. If the direction or area is the same as the expected direction or area, then the authentication is successful and the user is granted access to the device.)
Claim 11 is directed to a user authentication apparatus but otherwise recites identical limitations to claim 2 and is therefore rejected using the same reasoning described above.

Regarding Claim 3, LANDQVIST further teaches wherein the determining comprises determining that a user authentication of the user is failed, if an input value with respect to the visual authentication code included in the user input is different from the reference value. (“If the user U fails the challenge, access is denied to the device in step S8b.” Paragraph 0050. The input value would be the specific direction or area the user is looking with respect to the visual code on the display. If the direction or area is not the same as the expected direction or area, then the authentication is unsuccessful and the user is denied access to the device.)
Claim 12 is directed to a user authentication apparatus but otherwise recites identical limitations to claim 3 and is therefore rejected using the same reasoning described above.

Regarding Claim 9, LANDQVIST further teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the user authentication method of claim 1. (“In order to perform computations and carry out instructions received via hardware, e.g. communications means or software from a machine-readable memory (not shown) the device 110 comprises a processor (not shown)… The device 110 may of course comprise additional components such as the aforementioned machine-readable memory, both volatile and non-volatile” Paragraph 0034.)

Claim 18, LANDQVIST teaches a user authentication method performed by a user terminal, the user authentication method comprising: (See Figure 2, which provides an overview of the method. At step S3, the personal information retrieved would be the color vision information of the user, as discussed in Paragraph 0044.)
receiving, from a user authentication apparatus, a visual authentication code (“step S4 comprises selecting a visual challenge configured based on the personal information retrieved in the previous step… Step S5 comprises issuing the visual challenge to the user U. Typically the visual challenge is displayed on the display unit 150.” Paragraphs 0044-46. A visual challenge, which is equivalent to a “visual authentication code”, is created based on the personal information of the user. An example is given in Paragraph 0044 and 0017 of the personal information being the lack of color vision of the user and the challenge being configured with a portion that the user should not be able to see if they are the true user being authenticated.)
that is recognized differently according to color vision deficiency; (“a physical capacity may refer to the visual acuity of a user or the color vision of the user. Hence, the challenge may be configured with a portion that the user is not meant to see due to their visual acuity or lack of color vision, and if an attempt, e.g. a gaze direction is directed to such a portion of the visual challenge, it may be determined as an attempt to bypass the security measure” Paragraph 0017.)
receiving a user input corresponding to the visual authentication code; (“Subsequent step S6 comprises receiving visual input, by the visual input receiving unit 160, which corresponds to an eye-movement of the user U relating to the visual Paragraph 0048. An eye gaze towards a specific area or direction of the visual challenge presented to the user is received. An eye gaze is a type of user input.)
and transmitting the received user input to the user authentication apparatus, (“The device 110 further comprises a determination and authentication unit 170, configured to determine whether the user passes the challenge based on the received visual input corresponding to an eye movement of the user… distributed with some parts and/or components remotely located. For example, some parts may be provided “on-demand” in the cloud, e.g. be provided when requested and be located be located remotely on a server or servers and be reached via a network interface such as the internet.” Paragraphs 0032-33. In the embodiment where the components, such as the authentication unit, are distributed, there would be transmission and receiving of information, such as the user’s eye gaze inputs, over the network.)
wherein the user authentication apparatus is configured to determine a user authentication result of a user based on a comparison result obtained by comparing the user input to a reference value determined based on pre-enrolled color vision information of the user. (“Step S7 comprises determining whether the user passed the challenge based on the received visual input corresponding to an eye movement of the user U… detecting whether the user focuses an eye-gaze on at least one specific area of the visual challenge. Determining whether the user U passed the visual challenge may thus comprise utilizing a set of predetermined rules or thresholds an expected response from the user U such as an expected eye-gaze, or eye-gaze direction described previously.” Paragraph 0049. 
The direction or area of the user’s eye gaze [user input] is compared to an expected direction or area [reference area] in order to obtain the authentication result. As discussed in Paragraph 0017, the expected result would be the user with the lack of color vision to not gaze at a particular portion of the challenge, while the gaze of the false user would look at such a portion. If the personal traits of the user are being retrieved as discussed in Paragraph 0044, then the personal traits, such as the color vision of the user, must be pre-enrolled or pre-registered in the database.) 
“if an attempt, e.g. a gaze direction is directed to such a portion of the visual challenge, it may be determined as an attempt to bypass the security measure. In such an embodiment, the expected eye movement of the user which is received in order to determine whether the user passes the visual challenge may be… only receiving a eye movement which corresponds to a adaptation, e.g. a specific portion subjected to adaptation, of the visual challenge which the user should detect with his or her physical capacity.” Paragraph 0017)

Regarding Claim 19, LANDQVIST further teaches wherein the user authentication apparatus is configured to: determine that a user authentication of the user is successful, if an input value with respect to the visual authentication code included in the user input is the same as the reference value, (“If the user passed the visual challenge, access is allowed to the device for the user in step 8a.” Paragraph 0050. The input value would be the specific direction or area the user is looking with respect to the visual code on the display. If the direction or area is the same as the expected direction or area, then the authentication is successful and the user is granted access to the device.)
and determine that a user authentication of the user is failed, if the input value with respect to the visual authentication code included in the user input is different from the reference value. (“If the user U fails the challenge, access is denied to the device in step S8b.” Paragraph 0050. The input value would be the specific direction or area the user is looking with respect to the visual code on the display. If the direction or area is not the same as the expected direction or area, then the authentication is unsuccessful and the user is denied access to the device.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LANDQVIST (US 2017/0032137 A1) in view of KORNELUK (US 2006/0033880 A1).

Regarding Claim 4, LANDQVIST teaches all the limitations of claim 1, on which claim 4 depends.
While LANDQVIST teaches storing pre-enrolled color vision information of a user, LANDQVIST does not explicitly teach wherein the pre-enrolled color vision information is determined in a user enrollment procedure based on a user input with respect to color vision information of the user, and includes information regarding whether the user has color vision deficiency.
wherein the pre-enrolled color vision information is determined in a user enrollment procedure based on a user input with respect to color vision information of the user, and includes information regarding whether the user has color vision deficiency. (“A menu of colorblind types can be displayed from which a user can select his type of colorblindness, if known. If the user does not know his type of colorblindness, one or more test patterns can be presented to the user. For each test pattern, the user can select at least one identifier corresponding to an image visually perceived by the user. The user's selection can be compared to predetermined data corresponding to the test pattern.” Paragraph 0010. “a device can commence determining a colorblind condition of a user based on at least one user input.” Paragraph 0018. See Figure 1, which outlines a user enrollment procedure for determining whether the user has colorblindness, as well as the type of colorblindness.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the presentation of a visual authentication challenge based on a physical trait of the user, such as colorblindness taught by LANDQVIST by incorporating the enrollment procedure for determining whether a user is colorblind taught by KORNELUK. Since LANDQVIST teaches that the personal traits of the user are stored in a database (Paragraphs 0036, 0044), there must have been some enrollment procedure to obtain and store such information. It would have been reasonable for a person of ordinary skill in the art to use the enrollment procedure taught by KORNELUK as a necessary step to accomplish the method of LANDQVIST. 
Claim 13 is directed to a user authentication apparatus but otherwise recites identical limitations to claim 4 and is therefore rejected using the same reasoning described above.

Regarding Claim 5, LANDQVIST in view of KORNELUK further teaches wherein the pre-enrolled color vision information is enrolled information regarding whether the user has color vision deficiency, determined based on an input value with respect to a visual code that is read differently according to color vision deficiency input in the user enrollment procedure. (KORNELUK, “if the user does not know the type of colorblindness from which he suffers, a colorblindness test pattern can be presented to the user, as shown in step 140. For example, the colorblindness test pattern can be a test pattern of a pseudoisochromatic plate test… the user can be prompted to enter an input responsive to the test pattern. For instance, the user can be prompted to identify an image perceived in the test pattern. For example, if the user perceives an alphanumeric character which has a correlating key in the device's keypad, the user can enter the alphanumeric character using the keypad… If, however, the logged failures are consistent with colorblindness, the user's type of colorblindness can be determined” Paragraphs 0022-25. A pseudoisochromatic plate test, in which a user must identify a series of visual patterns that can be misread by those with a color vision deficiency, is used to determine the color vision deficiency of the user.)
Claim 14 is directed to a user authentication apparatus but otherwise recites identical limitations to claim 5 and is therefore rejected using the same reasoning described above.

Regarding Claim 6, LANDQVIST in view of KORNELUK further teaches wherein the pre-enrolled color vision information is enrolled information regarding whether the user has color vision deficiency, determined based on a selected value with respect to color vision deficiency input in the user enrollment procedure. (KORNELUK, “a user response can be solicited to determine whether the user knows the type of colorblindness he suffers from. For example, the user can be prompted to enter a response using a keypad, a stylus, a mouse, a touch screen, a remote control unit, or any other user input device. If the user does know his type of colorblindness, a list of colorblindness types can be presented to the user, as shown in step 115. A user input then can be received to select a colorblindness type from the menu, as shown in step 120.” Paragraph 0019. See Figure 1 steps 110 and 115: A user manually selects their color vision deficiency from a menu if they know their color vision deficiency.)
Claim 15 is directed to a user authentication apparatus but otherwise recites identical limitations to claim 6 and is therefore rejected using the same reasoning described above.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over LANDQVIST (US 2017/0032137 A1) in view of GARSIDE (GB 2477561 A).

Regarding Claim 7, LANDQVIST teaches all the limitations of claim 1, on which claim 7 depends.
LANDQVIST does not teach wherein the visual authentication code is provided in the form of an image based on a color vision test, and is a number, a character, or a combination thereof that is read differently according to normal vision and color vision deficiency.
However. GARSIDE, which is directed to authenticating a user based on a pseudo-isochromatic challenge, teaches wherein the visual authentication code is provided in the form of an image based on a color vision test, and is a number, a character, or a combination thereof that is read differently according to normal vision and color vision deficiency. (“The Pseudo-Isochromatic challenge is generated for the user by the user's trusted computing environment or device, and the user answers the challenge. A digital signature which may or may not include the user's answer, or may be appended to the user's answer, is provided as part of the user's service request to a service provider to access their services. For example, the digital signature can be appended to the message body (which may include such things as the correct answer, timestamp, request for services, and so on) to prove the authenticity and integrity of the message to the service provider.” Middle of Page 3. “The challenge will be in the form of letters, numbers, geometric shapes or pictures of recognizable Top of Page 12. A pseudoisochromatic visual code, which is a type of color vision test, is presented to the user as an authentication challenge. The code is a number and/or character that is read differently depending on the color deficiency of the user. As discussed on Page 2, the challenge would have different answers depending on the color vision of the user. The challenge is used as a liveliness authentication; however, in view of LANDQVIST, it would have been obvious to use the challenge in a specific user authentication procedure based on the personal traits of the user stored in the database (i.e. known color vision of the user).)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authentication of a user using a visual challenge configured based on the color vision traits of the user taught by LANDQVIST by using a pseudoisochromatic plate test to authenticate the user as taught by GARSIDE. Since both references are directed to authentication or access control and teach designing the system around the color vision attributes of a user, the combination would yield predictable results. As taught by GARSIDE (Page 1 and 12), such an implementation would increase the security of a system by preventing OCR and other automated processes from intercepting an access code. In combination with LANDQVIST, prevention of access of the data of a user who is known by the system to be colorblind 
Claim 16 is directed to a user authentication apparatus but otherwise recites identical limitations to claim 7 and is therefore rejected using the same reasoning described above.

Regarding Claim 8, LANDQVIST in view of GARSIDE further teaches wherein the visual authentication code is a number, a character, or a combination thereof that is read differently according to at least one of protanomaly, deuteranomaly, tritanomaly, protanopia, deuteranopia, tritanopia, cone monochromatism, and rod monochromatism. (GARSIDE, “The purpose of this is so that the challenges are designed to allow for all types of humans: Trichromats who have normal vision, Dichromats who are colour blind and who can be further defined as: protanopes who have a lack of red cones within their visual system, deuternopes who have a lack of green cones, tritanopes who have a lack of blue cones and anomalous trichromats who have a partial loss of any of the colour cones of the human visual system. The qualitative challenge is discernible by both protanopes and deuternopes but with different answers.” Middle of Page 2.)
Claim 17 is directed to a user authentication apparatus but otherwise recites identical limitations to claim 8 and is therefore rejected using the same reasoning described above.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LANDQVIST (US 2017/0032137 A1) in view of KORNELUK (US 2006/0033880 A1) and further in view of GARSIDE (GB 2477561 A).

Regarding Claim 20, LANDQVIST teaches all the limitations of claim 18, on which claim 20 depends.
While LANDQVIST teaches storing pre-enrolled color vision information of a user, LANDQVIST does not explicitly teach wherein the pre-enrolled color vision information is determined in a user enrollment procedure based on a user input with respect to color vision information of the user, and includes information regarding whether the user has color vision deficiency, 
LANDQVIST does not teach and the visual authentication code is provided in the form of an image based on a color vision test, and is a number, a character, or a combination thereof that is read differently according to normal vision and color vision deficiency.
However, KORNELUK, which is directed to adjusting a display based on the color vision information of a user obtained from an enrollment procedure, teaches wherein the pre-enrolled color vision information is determined in a user enrollment procedure based on a user input with respect to color vision information of the user, and includes information regarding whether the user has color vision deficiency (“A menu of colorblind types can be displayed from which a user can select his type of colorblindness, if known. If the user does not know his type of colorblindness, one or more test patterns can be presented to the user. For each test Paragraph 0010. “a device can commence determining a colorblind condition of a user based on at least one user input.” Paragraph 0018. See Figure 1, which outlines a user enrollment procedure for determining whether the user has colorblindness, as well as the type of colorblindness.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the presentation of a visual authentication challenge based on a physical trait of the user, such as colorblindness taught by LANDQVIST by incorporating the enrollment procedure for determining whether a user is colorblind taught by KORNELUK. Since LANDQVIST teaches that the personal traits of the user are stored in a database (Paragraphs 0036, 0044), there must have been some enrollment procedure to obtain and store such information. It would have been reasonable for a person of ordinary skill in the art to use the enrollment procedure taught by KORNELUK as a necessary step to accomplish the method of LANDQVIST. Furthermore, as suggested by KORNELUK, such an implementation would improve the user experience by aiding the user in tailoring the user interface to their type of colorblindness whether the user is aware of it or not.
Furthermore. GARSIDE, which is directed to authenticating a user based on a pseudo-isochromatic challenge, teaches and the visual authentication code is provided in the form of an image based on a color vision test, and is a number, a character, or a combination thereof that is read differently according to normal vision and color vision deficiency. (“The Pseudo-Isochromatic challenge is generated Middle of Page 3. “The challenge will be in the form of letters, numbers, geometric shapes or pictures of recognizable objects, animals, or people presented in a Pseudo-Isochromatic style which can be defined as a pattern of dots or shapes which may be uniform or variable in size, in different colours, saturations, contrasts and colour hues which when perceived by the human eye are recognizable but are designed in such a way as to make optical character recognition (OCR) and other automated processes extremely difficult.” Top of Page 12. A pseudoisochromatic visual code, which is a type of color vision test, is presented to the user as an authentication challenge. The code is a number and/or character that is read differently depending on the color deficiency of the user. As discussed on Page 2, the challenge would have different answers depending on the color vision of the user. The challenge is used as a liveliness authentication; however, in view of LANDQVIST, it would have been obvious to use the challenge in a specific user authentication procedure based on the personal traits of the user stored in the database (i.e. known color vision of the user).)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authentication of a user using a visual challenge configured based on the color vision traits of the user taught by LANDQVIST in view of KORNELUK by using a pseudoisochromatic plate test to authenticate the user as taught by GARSIDE. Since both references are directed to authentication or access control and teach designing the system around the color vision attributes of a user, the combination would yield predictable results. As taught by GARSIDE (Page 1 and 12), such an implementation would increase the security of a system by preventing OCR and other automated processes from intercepting an access code. In combination with LANDQVIST, prevention of access of the data of a user who is known by the system to be colorblind would be ensured since an automated process or malicious attacker would not be able to answer the challenge with the same answer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norlander (US 2006/0066629 A1) teaches a method of determining whether a user is colorblind and adjusting a user interface according to the identification, including allowing a user to select a particular color deficiency. (¶ 38)
Brulle-Drews (US 2006/0061586 A1) teaches determination of color deficiency of a user, including manual selection of the deficiency by the user and use of a pseudoisochromatic plate test. (¶ 31-34)
Yoon (US 10,706,600 B1) teaches a user interface in which the user is able to manually select a type of color deficiency. (Col. 19:20-25)
Jin (US 9,826,898 B1) teaches a device with a color deficiency assessment, including determining a type and severity of the color vision deficiency of the user. (Abstract. Relevant to claim 8)
Iravani (US 2015/0150445 A1) also teaches a user interface for administrating a vision test, including displaying a pseudoIsochromatic plate test to determine the color vision of the user. (Abstract, ¶ 53-54)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173